DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-21 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (5,937,936).
Regarding Claim 15: Furukawa teaches a heat transfer apparatus, comprising: a heat chamber (29); and a heat dissipating structure (42, 43, 44) coupled to the heat chamber (figs. 10, 14, 21) so as to jointly form a closed thermal circuit (figs. 10, 14, 21), said heat dissipating structure comprising an outlet channel (42, 43) that leads off from the heat chamber (figs. 10, 14, 21) and issues at an end that is remote from the heat chamber into a return duct (44) which issues into the heat chamber (figs. 10, 14, 21), said return duct having a dimension which is smaller than a dimension of the outlet channel (figs. 10, 14, 21), wherein the heat chamber is a boiling chamber or a steam chamber (col. 6 lines 58-67) and the heat dissipating structure is a channel structure having steam regions and fluid regions (col. 6 lines 58-67), and wherein the heat chamber and the heat dissipating structure together form a pulsating or oscillating heating structure mechanism (figs. 10, 14, 21, and col. 6 lines 58-67).
Regarding Claim 16: Furukawa teaches the outlet channel at the end that is remote from the heat chamber divides into at least two of said return channel which are each dimensioned smaller than 
Regarding Claim 17: Furukawa teaches the outlet channel and the return channel lie in a plane (figs. 10, 14, and 21).
Regarding Claim 18: Furukawa teaches the outlet channel runs in a first plane and the return channel runs in a second plane that is offset with respect to the first plane (figs. 10, 14, and 21).
Regarding Claim 19: Furukawa teaches the outlet channel has an inner diameter which is larger than an inner diameter of the return channel (fig. 11).
Regarding Claim 20: Furukawa teaches the heat chamber is provided on at least one inner upper surface or opposite-lying inner upper surfaces with a structure (figs. 10, 14, and 21).
Regarding Claim 21: Furukawa teaches the structure is embodied in such a manner that an interior space of the heat chamber has a varying cross-section (figs. 10, 14, and 21).
Regarding Claim 24: Furukawa teaches the heat dissipating structure is arranged in a symmetrical or asymmetrical manner around the heat chamber (figs. 10, 14, and 21).
Regarding Claim 25: Furukawa teaches an electrical or electronic component, comprising a power element (S1) thermally coupled to a heat transfer apparatus, said heat transfer apparatus, comprising a heat chamber (29), and a heat dissipating structure (42, 43, 44) coupled to the heat chamber so as to form a closed thermal circuit (figs. 10, 14, and 21), said heat dissipating structure comprising an outlet channel (42, 43) that leads off from the heat chamber and issues at an end that is remote from the heat chamber into a return duct (44) which issues into the heat chamber (figs. 10, 14, and 21), said return duct having a dimension which is smaller than a dimension of the outlet channel (figs. 10, 14, and 21), wherein the heat chamber is a boiling chamber or a steam chamber (col. 6 lines 58-67) and the heat dissipating structure is a channel structure having steam regions and fluid regions 
Regarding Claim 26: Furukawa teaches the power element is a power semiconductor element (col. 8 lines 17-39).
Regarding Claim 27: Furukawa teaches the heat transfer apparatus is arranged below, above or within the power element (figs. 10, 14, 21).
Regarding Claim 28: Furukawa teaches the heat chamber is arranged below, above or within the power element (figs. 10, 14, 21).
Regarding Claim 29: Furukawa teaches the heat dissipating structure extends in a radial direction (figs. 14 and 21) away from the heat chamber and the power element in one or multiple planes (figs. 14 and 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (5,937,936) as applied to the claims above, and further in view of Dubelloy (5,495,889).
Regarding Claim 22: Furukawa lacks a specific teaching of the structure is embodied in such a manner that an interior space of the heat chamber has multiple cross-sectional constrictions along a longitudinal extent.
Dubelloy teaches the structure is embodied in such a manner that an interior space of the heat chamber (formed from 12, 13, and 11) has multiple cross-sectional constrictions (protrusions that form spaces 17 and 20) along a longitudinal extent (fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Furukawa by having the structure is embodied in such a manner that an interior space of the heat chamber has multiple cross-sectional constrictions along a longitudinal extent as disclosed by Dubelloy in order to increase the surface area within the heat chamber which in turn increases the effectiveness of the heat chamber and the entire heat dissipation system leading to a decreased chance of damage to the internal components of the apparatus requiring repair or replacement.
Regarding Claim 23: Furukawa lacks a specific teaching of the cross-sectional constrictions are formed by opposite lying protrusions that protrude from opposite lying inner surfaces into the interior space.
Dubelloy teaches the cross-sectional constrictions (fig. 1) are formed by opposite lying protrusions (fig. 1) that protrude from opposite lying inner surfaces into the interior space (fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Furukawa by having the cross-sectional constrictions are formed by opposite lying protrusions that protrude from opposite lying inner surfaces into the interior space as disclosed by Dubelloy in order to increase the surface area within the heat chamber which in turn increases the effectiveness of the heat chamber and the entire heat dissipation system leading to a decreased chance of damage to the internal components of the apparatus requiring repair or replacement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841